Exhibit 13.01 RICI® Linked - PAM Total Index Series RICI® Linked - PAM Agricultural Sector Series RICI® Linked - PAM Energy Sector Series each a series of RICI® Linked - PAM Advisors Fund, LLC Financial Report December 31, 2010 and 2009 Contents Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of financial condition 2 Condensed schedules of investments 3 Statements of operations 5 Statement of changes in members’ equity (net assets) 6 Notes to financial statements 7 Report of Independent Registered Public Accounting Firm To the Members RICI® Linked - PAM Advisors Fund, LLC We have audited the accompanying statements of financial condition, including the condensed schedules of investments, of RICI® Linked – PAM Total Index Series (the Total Index Series), RICI® Linked – PAM Agricultural Sector Series (the Agricultural Sector Series) and RICI® Linked – PAM Energy Sector Series (the Energy Sector Series), each a series of RICI® Linked – PAM Advisors Fund, LLC (the Company), as well as the statements of financial condition of the Company, as of December31, 2010 and 2009, and the related statements of operations and changes in members’ equity (net assets) for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company, the Total Index Series, the Agricultural Sector Series and the Energy Sector Series are not required to have, nor were we engaged to perform an audit of their internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company, the Total Index Series, the Agricultural Sector Series and the Energy Sector Series’ internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of RICI® Linked – PAM Total Index Series, RICI® Linked – PAM Agricultural Sector Series and RICI® Linked – PAM Energy Sector Series, as well as those of RICI® Linked – PAM Advisors Fund, LLC, as of December 31, 2010 and 2009, and the results of their operations for the years then ended in conformity with U.S. generally accepted accounting principles. /s/ McGladrey& Pullen, LLP Chicago, Illinois March 30, 2011 1 RICI® Linked - PAM Advisors Fund, LLC Statements of Financial Condition December 31, 2010 and December 31, 2009 Total Index Series Agricultural Sector Series Energy Sector Series Total for RICI ® Linked -
